The rule announced in the majority opinion, concerning the legality of the entrance of the officers into the defendant's house, is, in my opinion, a drastic innovation unsupported by judicial opinion. The householder has a right to inquire who seeks admission to his home, and the purpose of his errand, and if he chooses to invite in the person standing at his door without requiring such information, it seems strange reasoning to say or infer that such entrance is illegal or that the officers were guilty of fraud or subterfuge, because they did not announce, unasked, that they were officers and why they were there. The holding of the majority opinion that permission to enter, given in ignorance of the identity and purpose of those seeking admission, renders such entrance illegal, not only is an unreasonable restriction upon officers of the law, unnecessary to preserve the constitutional safeguards of the citizen, but puts a premium upon such a plea of ignorance since, no matter how false such plea, it is usually impossible of refutation.
Mr. JUSTICE WILSON concurs in this dissenting opinion.